Citation Nr: 1534284	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  13-36 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE


Entitlement to service connection for an acquired psychiatric disability, to include generalized anxiety disorder with depression; and post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to December 1975, and from November 1986 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The decision denied service connection for general anxiety disorder with depression claimed as PTSD.
 
The Veteran's claim is deemed to encompass all current psychiatric disabilities regardless of diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue entitlement to service connection for post-traumatic stress disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran has general anxiety disorder with depression that is the result of in-service stressors.



CONCLUSION OF LAW

The criteria for service connection for general anxiety disorder with depression claimed as PTSD have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

The Veteran was afforded a VA examination in May 2012.  The examiner diagnosed general anxiety disorder with depression.  The examiner stated that it was as likely as not that the Veteran's experiences in Vietnam exacerbated a preexisting condition of general anxiety disorder with depression beyond the course that would be expected.  The Veteran indicated that he spent 12 month in Vietnam as a combat engineer.  He reported that a good friend of his was killed in Vietnam by friendly fire and stated that he lost 6 high school friends in Vietnam.  He recalled being frightened when he witnessed a plane fly in and "spray" bullets.  He was also assigned to guard duty on the perimeter twice and there were warnings that sappers may come through.  The examiner noted that the Veteran reported not being bothered by being pushed down stairs prior to service; whereas after service, the Veteran assaulted his sister because she startled him.  The examiner indicated that this suggested increased anxiety after Vietnam.  

The Veteran is presumed to have been in sound condition when accepted for service except for conditions noted on the examination when he was accepted for such service.  38 U.S.C.A. § 1111.  The presumption is rebuttable if there is clear and unmistakable evidence that the disability pre-existed service and was not aggravated in service.  Id.  The presumption does not apply where there is no entrance examination.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  

It is unclear from the current record whether the Veteran underwent an entrance examination for his first period of service when he served in Vietnam.  The RO was unable to obtain service treatment records for this period of service (although it is not documented that the Veteran was explicitly informed of this fact).  It does seem likely that the Veteran would have received such an examination when accepted for active service and that if there was a history of pre-service psychiatric disability it would have been noted in the subsequent service treatment records that are in the claims folder.  These later records, however, do not mention a pre-existing psychiatric disability.  The Veteran has reported that the psychiatric disability did not exist prior to service, and the history considered by the VA examiner indicates that while a psychiatric disability may have pre-existed service there was no treatment.

Given the missing service treatment records, there is a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran underwent a service entrance examination and that a psychiatric disability was not noted.

The presumption of soundness is not rebutted, because the examiner opined that the psychiatric disability was aggravated in service; hence the evidence is not clear and unmistakable that there was no aggravation.  If the presumption is not rebutted, the claim is treated as one for service connection rather than for compensation based on aggravation.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

The VA examination establishes a current disability.  The examiner's opinion links that disability to service.  As the examiner clearly found that the anxiety with depression was present in service and aggravated thereby, a link between the Veteran's diagnosed general anxiety disorder with depression is established and service connection is warranted.  



ORDER

Service connection for general anxiety disorder with depression is granted.


REMAND

The May 2012 VA examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD, but noted that the Veteran had been previously diagnosed as having that disorder.  The examiner, however, did not address whether the previous diagnoses of PTSD were made in error or whether the disorder has gone into remission.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).

In this case, the RO also found, in an April 2013 Memorandum, that details regarding the Veteran's claimed stressors were too vague to request a search of military records for verification, but the examiner found that some of the stressors were related to fear of hostile enemy action and would not need further verification.

Accordingly, the case is REMANDED for the following action:

1. Ask the examiner who provided the May 2012 VA examination to review the records and determine whether the previously diagnoses of PTSD were made in error or were the disorder has gone into remission.  

The examiner should provide reasons for the opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner must explain why this is so, whether it is due to the limits of the examiners knowledge or medical knowledge in general, and whether there is additional evidence that would permit the needed opinion to be provided.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


